Title: To Thomas Jefferson from John Lenthall, 1 August 1806
From: Lenthall, John
To: Jefferson, Thomas


                        
                        Report of the State of the work on the south wing of the Capitol. August 1st. 1806.
                        Freestone 
                        Seven Column Capitals Set on the East and the Architrave over Six of them.
                        In the Recess the freestone is set to the average height of 6 feet above the Cornice of the ground Story
                        Masons 
                        have turned the whole of the western lobby Arch
                            together with the two arches over the Gally staircase and the NWt. Corner room and backed the whole level with the top of
                            the frieze ready for setting the Cornice
                        In the Recess, the walls are raised to an average of five feet in height above the principal floor.
                        Carpenters Work 
                        All the sash frames for the Office story are made and fixed in except the 3 center windows which cannot be put
                            in until the freestone work on which they must rest is set, no part of which is yet prepared all the sashes for the
                            Office story are finished ready for the glazier except that they want fitting in the frames. Three Windows and fourteen
                            Doors are finished ready for the plaisterers. 8 Doors Cks. Office 4 in the Antechambers & 4 in the E Comme. rooms The little Comme. room on the East is quite ready for
                            plaistering
                        There are 4 Venetian Doors for the Corridors made, & two of them fixed compleat with their sashes, Imposts
                            Mouldings &c. the other 2 are fitting up.—
                        On the 21st July, the setting in the Hall of Reprs ceased for want of the necessary blocks, as heretofore
                            Stated.—on the 22d & 23d came up 2 Vessels which brought a part of what is first wanted, on the 27th. the Setting
                            recommenced, and has progressed as before–mentioned—36 Blocks of the Capitals and 6 of the Architrave are yet wanted from
                            the quarries, all of which together with the whole of the frieze must be set before there is a possibility of at all
                            proceeding to Arch the Eastern lobby. On the 24th I found it necessary to reduce the number of Masons & bricklayers from
                            22 to 10 and the laborers in proportion; reserving the most useful hands,—these three days have had
                            only 9, & I fear it will be necessary to reduce the number still lower which is very
                            disagreeable.—they go away murmuring, & being squandered about in search of other employ, am apprehensive the necessary
                            number will not be easily collected again when wanted. Mr Latrobe is not yet come on. have received a letter from him
                            dated July 23d wherein he says he is endeavoring to procure Stone Cutters &c
                        On the 22d I wrote to him & requested the necessary Drawings, or instructions in writing how he intends to
                            finish the Circular Vestibule & Stairs in the recess &c if I had these details I could manage somewhat better
                            with the Masons but having received no Answer, I fully expect that he is either on his way, or that something
                            extraordinary has happened. 
                  I am Sir Your Obdt Servt For BH Latrobe
                        
                            Jno. Lenthall
                            
                        
                        
                            PS. I have enquired of Mr Andrei the probable cost of the Ornament of the Monument of Lysecrates
                                executed in freestone five feet high. He says to do the necessary modeling & execute the thing well he thinks would
                                require twelve months
                        
                        
                            JL
                        
                    